536 So. 2d 118 (1988)
Ex parte Jimmy Wayne DAVIS.
(Re Jimmy Wayne Davis v. State).
87-530.
Supreme Court of Alabama.
July 22, 1988.
Rehearing Denied November 23, 1988.
George N. Sims and Hank Fannin, Talladega, for petitioner.
Don Siegelman, Atty. Gen., and Martha Gail Ingram and William D. Little, Asst. Attys. Gen., for respondent.
Prior report: Ala.Cr.App., 536 So. 2d 110.
BEATTY, Justice.
Having examined the record and the briefs of counsel, this Court has concluded that the decision of the Court of Criminal Appeals must be, and it hereby is, affirmed.
AFFIRMED.
All the Justices concur.